Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amends independent claims further specifying that the skeleton data includes a position and a size.  However, Elhayek Fig 2 does teach these features, please see below for detailed discussion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Bencci (US2013/0090133) in view of Elhayek (“Fully Automatic Multi-person Human Motion Capture for VR Applications” ICVRAR Sep 2018) in further view of Sun  (US20190012832)

 
As for claim 1, Bencci teaches
A computer-implemented method for mapping a user space, comprising 
	determining a path of a first moving object within the user space based on a tracking dataset (Figs 4B, 4C, [0209-0210] tracking user paths within a building space) [..]	
	inferring a walking space within the user space based on the path;  ([0251] floor layout from user paths) and 
	generating a model of at least a portion of the user space based on the walking space ([0250-0251] generating a 3D model based on floor layout), 
Bencci does not specifically teach, Elhayek however teaches 
	.. a tracking dataset that includes a skeleton sequence generated from images that visually depict motion (Elhayek Fig 2, Full-frame input, provides video of moving subjects), wherein the skeleton sequence includes one or more two-dimensional (2D) coordinates for one or more joints, (Fig 2, 2D Positions, provides coordinates of joints in 2D) and a position (2D positions) and a size associated with one or more skeletons included in the skeleton sequence  (3D Skeletons, Initial poses, and 3D poses, include lengths of limbs, spine and neck; shoulder width and head width – each can be called “a size”) and wherein the images are captured by a camera positioned within the user space (Ch 1, par 4, person tracking with camera)




A zoom-in segment of Fig 2 is provided below for better visibility:

    PNG
    media_image1.png
    258
    320
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art at the time of the invention, to modify the 3D space modeling based on person tracking of Bencci to include the person tracking by video camera as taught by Elhayek, as all pertain to the art of tracking locations of persons.  The motivation to do so would have been, to enable tracking when GPS services are not reliable or not available, for example due to structural properties of a building; or when mobile devices are not carried or not enabled by the tracked persons.
The combination of Bencci and Elhayek does not specifically teach, Sun  however teaches
	wherein one or more movements of a second object within the user space are based on the model (Sun Fig 1C, [0044] [0066] planning a path for a virtual-reality system based on physical environment data)
It would have been obvious for one of ordinary skill in the art at the time of the invention, to modify the teaches of Bencci and Elhayek by including the walking-path planning method of Sun, as all pertain to tracking persons.  The motivation to do so would have been, to automatically produce the “physical environment data” of Sun, while minimizing user engagement.
 
As for claims 11, 20, please see discussion of analogous claim 1 above.

As for claims 2, 12, the combination of Bencci, Elhayek and Sun teaches
	generating the model comprises: 
	inferring a location and a size of a third stationary object within the user space based on an occlusion associated with the first moving object;  (Bencci Fig 4C el 441 an obstacle object)
	generating an obstacle based on the location and the size of the third stationary object (Bencci 4C [0251] saving the obstacle object in the 3D model);  and 
	representing a spatial relationship between the walking space and the obstacle in the model. (Bencci [0251]  the 3D model is derived from the determined floor layout)
 
As for claims 3, 13, the combination of Bencci, Elhayek and Sun teaches
	generating the model comprises: 
	inferring a wall based on the path (Bencci Fig 4B, 4C inferring walls as part of the floor plan);  and 
the combination of Bencci, Elhayek and Sun does not explicitly teach, however Examiner takes Official Notice for the following limitation:
	representing the walking space as a horizontal surface area and the wall as a vertical surface area in the model (Examiner takes Official Notice that walls are vertical and floors are horizontal, and would be exceedingly obvious to represent them in that manner in a 3D model)
 

As for claims 4, 14, the combination of Bencci, Elhayek and Sun teaches
	the model comprises a three-dimensional (3D) model of the at least a portion of the user space (Bencci [0250-0251]) or a two-dimensional (2D) model of at least a portion of the walking space. 

As for claims 5, 15,  the combination of Bencci, Elhayek and Sun teaches
	the one or more skeletons represent the first moving object at different points in time (Elhayek Fig 2, each skeleton calculation is performed for each input frame)
 
As for claims 6, 16, the combination of Bencci, Elhayek and Sun teaches 
	the one or more joints comprise a physical joint in a human skeleton (Elhayek Fig 2 2D positions, joint labels correspond to elbows, shoulders, knees)

As for claims 7 the combination of Bencci, Elhayek and Sun teaches 
	the camera comprises a video camera or a still camera (Elhayek Ch 1 par 4)

As for claims 8, 18 the combination of Bencci, Elhayek and Sun teaches 
	performing one or more tracking operations on the images captured by the camera to generate the tracking dataset (Elhayek Fig 2, various steps)
 

As for claim 9, the combination of Bencci, Elhayek and Sun teaches 
	the first moving object comprises a person (Bencci [0209]-[02010], Elhayek Fig 2), and 
	the tracking dataset comprises one or more sets of locations for one or more facial features associated with the person  (Elhayek, Fig 2, upon zooming onto the “2D positions” element, it is seen that the top-right subject comprises labeled coordinates corresponding to the eyes; other subjects comprise a coordinate labeling the head location)
    PNG
    media_image2.png
    435
    507
    media_image2.png
    Greyscale

 
As for claim 10, the combination of Bencci, Elhayek and Sun teaches 
	the second object comprises a person (Bencci, tracking persons as discussed in claim 1) or an inanimate object. 

As for claim 17, the combination of Bencci, Elhayek and Sun teaches 
	wherein the camera is at a fixed position and a fixed orientation within the user space ([0040] camera or depth sensor;  Examiner takes Official Notice that stereo cameras are typically at fixed positions and orientations)

As for claim 19, the combination of Bencci, Elhayek and Sun teaches
	further comprising performing one or more facial recognition operations on the images captured by the camera to generate the tracking dataset (Elhayek; Fig 2, as discussed regarding claim 9, Fig 2 includes detecting eyes for at least some of the subjects, which can be understood as a “facial recognition operation”)


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669